Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-30 were previously cancelled, claim 51 has been newly cancelled, claims 31-50 and 52-53 have been amended, the Abstract has been amended as requested, and no new claims have been added as per the amendment filed November 11, 2021.  One additional and supplemental Information Disclosure Statement (1 IDS) filed November 11, 2021 has been received with all cited non- U.S. patent references, annotated, and made of record.  
Claims 31-50 and 52-53 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 

In the disclosure at line 8 of page 5, the term “n some embodiments” is erroneous and should be amended to read as follows:  -- In some embodiments --.  
In the disclosure at page 7, lines 6 and 7, the term “monophosphonate” appears to be erroneous.  Did applicant intend the terms to read -- monophosphate --?  
Appropriate correction is required.  
Claims 31-50 and 52-53 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled only for a few compounds that are anomeric and diastereoisomeric and for the disclosure that mainly cyclic phosphate triester compounds (12 of 15 tested compounds) have been tested (Tables 1 and 2 at disclosure pages 81-82) and found to be adsorbed by the liver in test hosts, does not reasonably provide enablement for all of the now greatly expanded other optionally substituted anomeric and diastereoisomeric analogues for any pharmaceutical compositions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  As noted above the instant claimed subject matter extends to subject matter that has not been adequately enabled by the instant disclosed exemplifications, and therefore has breadth that has been found to be excessive.   
B.  The nature of the claimed subject matter:  The instant claims are directed to cyclic phosphate prodrugs of 5-fluorouridine-5’-phosphate, pharmaceutical compositions thereof, and medicinal applications of the claimed prodrugs.
C.  The state of the prior art:  The instant prior art of record has been found to include three documents that have anticipated the instant claimed compounds.
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to make cyclic phosphate prodrugs of nucleotides and how to test same for medicinal activity.
E.  The level of predictability in the art:  In view of the small number of documents found to read on the instant claims, the instant art area has been found to be unpredictable.
F.  The amount of direction provided by the applicant:  The instant specification has provided disclosures of how to make compounds included within the scope of the compounds being claimed, but has not provided sufficient medicinally appropriate test data in support of a finding of medicinal utility.  

H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments filed November 11, 2021 have been fully considered but they are not persuasive.  
Beginning at page 14 of the instant response applicant has argued that all of the compounds of claim 31, now enlarged by a vast number of “optionally substituted” groups, are all enabled as pharmaceutical compositions when only 13 previously disclosed and characterized compounds have actually been tested for medicinal activity (see Tables 1 and 2 at disclosure pages 81-82), and therefore are properly claimed as active ingredients in pharmaceutical compositions.  Examiner respectfully disagrees with this argument and also respectfully requests narrowing the scope of the claimed subject matter.  Examiner also notes and has reviewed the NPL reference disclosing the medicinal activity of 5-fluorouracil, but also notes that this compound is not part of any instant pharmaceutical composition as asserted by applicant’s arguments in response.  
Claims 31-50 and 52-53 are objected to because of the following informalities: 
In claim 31 at lines 35-36, the variable “R1C” is no longer present (has been cancelled at line 34) and has not been found within any structure claimed herein.  Deletion of lines 35-36 is respectfully requested.  
Appropriate correction is required.  
Claims 31-50 and 52-53 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 31 at lines 6-20, 32, 34, 35 and 37-43 the term “optionally substituted” is provided but not defined in the claim, an issue of inadequately defined metes and bounds.  See also claims 34-37 wherein the same issue reoccurs.  
Applicant’s arguments filed November 11, 2021 have been fully considered but they are not persuasive.  
Examiner notes the addition of the noted term at new lines 37-43, but does not find any portion of the disclosure wherein this subject matter has been identified as applying to the term “a group is described as optionally substituted,” suggesting that this may be formally a “new matter” issue.  Deletion or other appropriate amendment(s) is respectfully requested.  
In claim 31 at lines 10-13, 16, 18-19 and 78-79, the term “heteroaryl” is incompletely defined because the sizes and numbers of ring or rings intended, and the identities of, the numbers of, and the locations of heteroatoms intended, have not been specified in the claim for each occurrence.  See also claims 34 at lines 4, 6 and 7 wherein the same issue reoccurs.  
Applicant’s arguments filed November 11, 2021 have been fully considered but they are not persuasive.  
Now present in claim 31 at lines 78-79, a definition of the noted term includes the terms “two or more” and “one or more,” terms which both have an upper bound of infinity, rendering the definition of “heteroaryl” lacking an adequately defined metes and bounds.  See also claim 31 at line 62 wherein the term “e.g.” also renders the instant claim indefinite because it means “for example,” a term that also lacks an adequately defined upper bound.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
 (a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 31-50 and 52-53 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Beres t al. (PTO-1449 #1; NPL ref. #60).  
Applicant is referred to the cited reference at page 2407 wherein structure “6” and also at page 2408 in Table 2, structures “6a” and “6e,” have anticipated the instant claimed subject matter.  
Applicant’s arguments filed November 11, 2021 have been fully considered but they are not persuasive.  
Applicant’s arguments and amendment in response does not apply to this reference.  Therefore this rejection remains valid and therefore has been maintained. 
No claim is allowed.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to  37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
02/05/2022
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600